Case 0:17-cv-60533-JEM Document 257 Entered on FLSD Docket 09/12/2019 Page 1 of 2
                Case: 19-13220 Date Filed: 09/12/2019 Page: 1 of 2

                                                                                                            AP
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT
                                                                                          Sep 12, 2019
                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303
                                                                                                                  MIAMI
  David J. Smith                                                                      For rules and forms visit
  Clerk of Court                                                                      www.ca11.uscourts.gov


                                          September 12, 2019

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 19-13220-D
   Case Style: Rodney Patterson v. American Airlines, Inc.
   District Court Docket No: 0:17-cv-60533-JEM

   The enclosed copy of the Clerk's Entry of Dismissal for failure to prosecute in the above
   referenced appeal is issued as the mandate of this court. See 11th Cir. R. 41-4.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Scott O'Neal, D
   Phone #: (404) 335-6189

   Enclosure(s)




                                                                  DIS-2 Letter and Entry of Dismissal
Case 0:17-cv-60533-JEM Document 257 Entered on FLSD Docket 09/12/2019 Page 2 of 2
                Case: 19-13220 Date Filed: 09/12/2019 Page: 2 of 2


                          IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE ELEVENTH CIRCUIT

                                            ______________

                                            No. 19-13220-D
                                            ______________

   RODNEY SCOTT PATTERSON,

                                                       Plaintiff - Appellant,

   versus

   AMERICAN AIRLINES, INC.,
   a Delaware corporation,

                                                Defendant - Appellee.
                          __________________________________________


                             Appeal from the United States District Court
                                 for the Southern District of Florida
                          __________________________________________

   ENTRY OF DISMISSAL: Pursuant to the 11th Cir.R.42-1(b), this appeal is DISMISSED for
   want of prosecution because the appellant Rodney Scott Patterson failed to pay the filing and
   docketing fees to the district court, or alternatively, file a motion to proceed in forma pauperis in
   the district court within the time fixed by the rules, effective September 12, 2019.

                                          DAVID J. SMITH
                               Clerk of Court of the United States Court
                                  of Appeals for the Eleventh Circuit

                                   by: Scott O'Neal, D, Deputy Clerk

                                                               FOR THE COURT - BY DIRECTION
